             Case 2:20-mc-00048-RSL Document 8 Filed 08/19/20 Page 1 of 2



 1                                                          The Honorable Robert S. Lasnik
 2
 3
 4
 5
 6
 7                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 8
                                       AT SEATTLE
 9
10
     UNITED STATES OF AMERICA,                              NO. 2:20-MC-00048-RSL
11
                              Plaintiff,                          (2:06-CR-0420-1)
12
             vs.                                            Order Terminating
13                                                          Garnishment Proceeding
     IVAN JOHN STOUTENBURG,
14
              Defendant/Judgment Debtor,
15
           and
16
     KYMETA CORPORATION,
17
                              Garnishee.
18
19          This matter came before the Court on the United States’ Application to
20
     Terminate Garnishment Proceeding. For the reasons stated in the United
21
     States’ Application, the Court concludes that this Garnishment should be
22
     terminated, pursuant to 28 U.S.C. § 3205(c)(10)(A).
23
24          IT IS ORDERED that the garnishment is terminated and that Kymeta

25   Corporation is relieved of further responsibility pursuant to this garnishment.
26
     //
27
28


     ORDER TERMINATING GARNISHMENT PROCEEDING                                    UNITED STATES ATTORNEY’S OFFICE
                                                                                  700 STEWART STREET, SUITE 5220
     (USA v Ivan John Stoutenburg and Kymeta Corporation USDC#: 2:20-MC-00048-           SEATTLE, WA 98101
     RSL/2:06-CR-0420-1)1                                                                PHONE: 206-553-7970
             Case 2:20-mc-00048-RSL Document 8 Filed 08/19/20 Page 2 of 2



 1          Dated this 19th day of August, 2020.
 2
 3                                   A
                                     JUDGE ROBERT S. LASNIK
 4                                   UNITED STATES DISTRICT COURT JUDGE

 5
 6   Presented by:

 7   s/ Kyle A. Forsyth
     KYLE A. FORSYTH, WSBA # 34609
 8   Assistant United States Attorney
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     ORDER TERMINATING GARNISHMENT PROCEEDING                                    UNITED STATES ATTORNEY’S OFFICE
                                                                                  700 STEWART STREET, SUITE 5220
     (USA v Ivan John Stoutenburg and Kymeta Corporation USDC#: 2:20-MC-00048-           SEATTLE, WA 98101
     RSL/2:06-CR-0420-1)2                                                                PHONE: 206-553-7970
